

Exhibit 10.28
[exhibit1028anderson12_image1.jpg]


December 16, 2009


Thomas Anderson
4 Arrowhead Trail
Sparta, NJ 07871


Dear Tom:


Reference is made to the letter regarding your employment with Wyndham Worldwide
Corporation (“Wyndham Worldwide”), dated March 24, 2008 (the “Original Letter”),
and the addendum letters dated December 31, 2008 and March 23, 2009 (together
with the Original Letter, the “Offer Letter”). Wyndham Worldwide would like to
further clarify certain terms regarding the amount of your severance benefit set
forth in the Offer Letter in order to address Section 162(m) of the Internal
Revenue Code of 1986, as amended.
    
Effective as of December 16, 2009, this addendum letter hereby amends the Offer
Letter to provide that, in the event you become entitled to severance pay under
the circumstances described in the Offer Letter, in lieu of the amount of
severance pay specified in the Offer Letter, your severance pay will equal 200%
multiplied by the sum of: (i) your then current base salary; plus (ii) an amount
equal to the highest annual bonus (excluding bonus modifier) paid to you with
respect to the three fiscal years of Wyndham Worldwide immediately preceding the
fiscal year in which your termination of employment occurs, but in no event
shall the amount under (ii) exceed 100% of your then current base salary.


Except as provided herein, all terms and conditions set forth in the Offer
Letter shall remain in effect.




/s/ Thomas Anderson            
Thomas Anderson




WYNDHAM WORLDWIDE CORPORATION


By: /s/ Mary Falvey            
Name: Mary Falvey
Title:     Executive Vice President
Chief Human Resources Officer






cc: S. Holmes

